                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
MARK GOLDBERG,                 :
                               :    No. 17-cv-6024 (NLH)(JS)
               Plaintiff,      :
                               :
               v.              :    MEMORANDUM OPINION
                               :
UNITED STATES OF AMERICA,      :
et al.,                        :
                               :
               Defendants.     :
______________________________:

     IT APPEARING THAT:

     1.   Plaintiff Mark Goldberg filed a civil rights action

brought pursuant to Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971).   ECF No. 1.

     2.   On December 4, 2019, the notice of electronic filing

that had been mailed to Plaintiff’s address of record at the

Bronx Halfway House Residential Re-entry Center in Bronx, New

York was returned as undeliverable.   ECF No. 46.

     3.   The Notice mailed to Plaintiff’s address of record has

been returned to sender with the envelope marked “Return to

Sender, Insufficient Address, Unable To Forward.”   Id.

     4.    According to the Bureau of Prisons’ Inmate Locator,

Plaintiff was released from custody on October 16, 2019.   Inmate

Locator, available at https://www.bop.gov/inmateloc/# (last

visited Dec. 18, 2019).
                                 1
     5.   Plaintiff has not communicated with the Court regarding

his new address, in violation of Local Civil Rule 10.1.   See L.

Civ. R. 10.1(a) (“Counsel and/or unrepresented parties must

advise the Court of any change in their or their client’s

address within seven days of being apprised of such change by

filing a notice of said change with the Clerk.”).

     6.   Based on Plaintiff’s failure to comply with Local Civil

Rule 10.1, the Clerk of the Court will be ordered to

administratively terminate this case, with the right to reopen

this matter upon Plaintiff updating his contact information to

satisfy the appropriate Rules.

     7.    The Clerk shall also be instructed to administratively

terminate the pending motion for judgment on the pleadings.      See

ECF No. 45.

     8.   An appropriate order follows.




Dated: December 18, 2019               s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                 2
